               Case 18-19441-EPK           Doc 295   Filed 11/16/18    Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 West Palm Beach Division



IN RE                                                        CASE NO. 18-19441-BKC-EPK
160 ROYAL PALM LLC,                                          CHAPTER 11
Debtor.
__________________________________/


                             CREDITORS’ NOTICE OF RELATED CASES

        Creditors Wang Jue, Wang Jian, Sun Mengyang, Gao Yi, Chen Jun, Zhang Shikun, Cheng

Li, Tan Jing, Li Xiang, Liu Danqing, Man Mingyue, Wang Jing and Liu Chenglin (the “Other

Palm House Investors”), by and through its undersigned counsel, hereby gives notice of related

cases filed in this district, and state:

        1.      The following case currently pending in the Circuit Court of the Seventeenth

Judicial Circuit of Palm Beach County involve substantially similar factual allegations and legal

issues as that of the instant action:

                a.       Wang Jue, et al. v. Joseph Walsh, et al., Case No.: 50-2018-CA-

014081XXXXMB.



                                                     Respectfully Submitted,

                                                By: /s/ Gavin N.L. White
                                                     Gavin N.L. White, Esquire (FBN 537853)
                                                     gavin.white@wilsonelser.com
                                                     Steven C. Jones, Esquire (FBN 107516)
                                                     steven.jones@wilsonelser.com
                                                     WILSON, ELSER, MOSKOWITZ,
                                                     EDELMAN & DICKER, LLP
                                                     3800 Miami Tower
                                                     100 Southeast Second Street


1176168v.1
              Case 18-19441-EPK         Doc 295     Filed 11/16/18     Page 2 of 2



                                                     Miami, Florida 33131
                                                     Telephone:    305-374-4400
                                                     Facsimile:    305-579-0261
                                                    Attorneys for “Other Palm House
                                                   Investors”


                                    CERTIFICATE OF SERVICE


        WE HEREBY CERTIFY that on this 16th day of November 2018, a true and correct

copy of the above and foregoing document was electronically filed with the Clerk of the above

styled Court using CM/ECF Notice of Electronic Filing to all parties registered to receive

electronic noticing in this case and by First Class U.S. Mail to all parties on the attached Matrix

on October 10, 2018.


                                             By:    /s/Gavin N.L. White
                                                     GAVIN N.L. WHITE
                                                     Florida Bar No.: 537853
                                                     gavin.white@wilsonelser.com
                                                     STEVEN C. JONES
                                                     Florida Bar No. 107516
                                                     steven.jones@wilsonelser.com




1176168v.1
